Citation Nr: 1122100	
Decision Date: 06/08/11    Archive Date: 06/20/11

DOCKET NO.  06-11 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for a lumbar spine disorder, status post anterior and posterior lumbar fusion of the L3-L5 vertebrae.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran and his mother.


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from January 1988 to January 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision by the Buffalo, New York, Regional Office (RO) of the Department of Veterans Affairs (VA).

In September 2006, the Veteran testified at a Decision Review Officer hearing.  A transcript of that hearing is of record.


FINDING OF FACT

A chronic lumbar spine disorder was not shown in service, and no current lumbar spine disorder is shown to be related to service.


CONCLUSION OF LAW

The criteria for service connection for an lumbar spine disorder are not met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Notice should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal.  A Supplemental Statement of the Case, when issued following a notice letter, satisfies the due process and notification requirements for an adjudicative decision for these purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In this case, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in February 2005, prior to the date of the issuance of the appealed June 2005 rating decision.

The Board further notes that, in March 2006 the Veteran was notified that a disability rating and an effective date for the award of benefits are assigned in cases where service connection is warranted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  While this letter was furnished after the issuance of the appealed June 2005 rating decision, the appeal was subsequently readjudicated in a Supplemental Statement of the Case issued in January 2007.  This course of corrective action fulfills VA's notice requirements, as addressed in the Mayfield line of decisions.

VA has also fulfilled its duty to assist in obtaining the identified and available evidence needed to substantiate the claim adjudicated in this decision.  The RO has either obtained, or made sufficient efforts to obtain, records corresponding to all treatment for the claimed disorders described by the Veteran.  Additionally, he was afforded a VA examination in May 2005 that was fully adequate for the purposes of determining the etiology of the Veteran's lumbar spine disorder.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).	

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication. 

Service Connection Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §  1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 494-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits. Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir. 2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Id. at 1376-77; see also Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed.Cir.2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept 14, 2009). 

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

If arthritis becomes manifest to a degree of 10 percent within one year of separation from active service, then it is presumed to have been incurred during active service, even though there is no evidence of arthritis during service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).  

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).  


Factual Background 

The Veteran contends that his post-service flare-ups and injuries as well as his degenerative disc disease and the subsequent surgery were the result of in-service injuries to the back.  For the reasons discussed below, the Board finds that the preponderance of the evidence is against such a conclusion.

The Veteran's service treatment records demonstrate that the Veteran was seen for complaints of back pain in February 1988 following a motor vehicle accident and again in June 1988 after a trauma where the Veteran reported that he had hyper-extended his back following a fall.  Records further demonstrate additional complaints of lower back pain in July 1991.  The Veteran reported no recurrent back pain in his report of medical history and a normal back was found upon evaluation in December 1991 discharge examination reports.

The Veteran's claims file contains treatment records for a lumbosacral strain which occurred in April 1995.  Treatment notes show that the Veteran injured his back when he lifted up the trailer of a snow mobile while at work.  An x-ray taken post trauma in April 1995 showed very mild anterior  osteophyte formation.  An impression of minimal degenerative change was noted.

In May 2005, the Veteran's VA examiner determined that it was less likely than not that the Veteran's degenerative intervertebral disc disease was related to his in-service back injuries.  The examiner based the opinion on the fact that the Veteran had worked as a mechanic and his review of the Veteran's April 1995 x-ray.  The examiner opined that the Veteran only exhibited mild anterior osteophyte formation which indicated that injuries sustained to the lumbar spine while on active duty were minimal.  

In a letter dated in July 2005, the Veteran's physician, Dr. S.L., and his registered physician's assistant, M.S., stated their disagreement with the VA examiner's findings.  They explained that the Veteran's April 1995 x-ray would indicate only minimal degenerative changes as the Veteran's back had progressed from a probably normal back prior to the injury to an injured back which became progressively degenerated.  Dr. S.L. and M.S. further stated that they disagreed with the examiner's finding that given the amount of time between the Veteran's in-service injuries and his 1995 x-ray, more apparent degeneration would ensue.  Further, Dr. S.L. and M.S. stated that the Veteran "has not had any injuries to his back since the injury in the Army."  Dr. S.S. and M.S. stated that it was their opinion that the Veteran's back conditions and subsequent surgery were directly related to his initial injury sustained while in service.

In October 2010, having reviewed all of the evidence, the Board referred the issue for an independent medical opinion from an orthopedist.  Specifically, the Board put the facts set out above before the independent medical examiner and asked whether it was at least as likely as not that a chronic low back condition, currently diagnosed as status post anterior and posterior lumbar fusion of the L3-L5 vertebrae, was a residual of injuries sustained by the Veteran in service or otherwise related to service.

The examiner, an associate professor in the department of orthopedic surgery and adult and pediatric spine surgery, submitted his opinion in February 2011.  The examiner noted that he had reviewed the Veteran's records and found that the Veteran's lumbar strains sustained while on active duty service could not be directly attributed to his subsequent treatment with surgery in 2005.  He further concluded that the Veteran's treatment rendered for his degenerative cascade was most likely unrelated to lumbar strain sustained while on active duty.

In support of his conclusions, the independent medical examiner noted that while trauma was specified as a cause for degenerative changes, it is typically found in vibratory repetitive trauma cases and that the Veteran's service injuries did not appear to be of a repetitive or a vibratory nature.  Furthermore, he noted that degenerative cascade cannot be specified to one specific instant and it was most likely a combination of corroborative variables.  It was further noted that the Veteran's social history indicated that the Veteran smoked a pack per day.  He explained that it was well  represented in medical literature that tobacco exposure can lead to an aggressive degenerative cascade.  He further cited literature that while the initiation of degenerative cascade was still in question, most evidence pointed to age-related process influenced by mechanical and genetic factors.

Analysis  

The Board finds that the preponderance of the evidence is against the Veteran's claim for entitlement to service connection for his spine disorder.  Initially, the Board notes that, while the Veteran's treatment records demonstrate treatment for back pain, his separation examination noted a normal back and the Veteran did not claim back problems at that time.  In this regard, the Board notes that the Veteran later stated that his failure to note back problems at discharge was a mistake, however the Board affords the service treatment records more probative weight than the Veteran's later claims about the state of his health during service as they were recorded closer in time to the his service.  Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence can have greater probative value than history as reported by the Veteran).

Further, the Board notes that the Veteran has claimed that he experienced back pain since his injuries in service.  The Board additionally notes, however, that there are no treatment records pertaining to the Veteran's back complaints until April 1995, which significantly are demonstrated immediately after a post-service injury.  This speaks to the credibility of the Veteran's claims that his back pain was continuous since service and makes these  claims less credible than they might otherwise be. Accordingly, the Board finds that there is no continuity of low back symptomatology subsequent to his period of military service.

Included in the evidence are the opinions of Dr. S.L. and M.S. and those of the May 2005 VA examiner and the independent medical examiner.  As noted, Dr. S.L. and M.S. attribute the Veteran's spine symptoms to his service while the May 2005 VA examiner and the independent medical examiner both found that it was less likely than not that the Veteran's spine disorder was due to service.  

In this case, the Board finds that the separate negative nexus opinions of the VA examiner and the independent medical examiner outweigh the shared positive nexus opinion of Dr. S.L. and M.S., as well as the assertions advanced by the Veteran.

Initially, the Federal Circuit has recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor one medical opinion over another provided it offers an adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 429 (1995).

The Board finds that the opinions of the VA examiner and the independent medical examiner outweigh that of Dr. S.L. and M.S. in great part because they both demonstrate that the Veteran's service treatment records were reviewed prior to forming an opinion.  Further, the opinions of the medical examiners appear to additionally be informed by all of the treatment records in the Veteran's claims file whereas Dr. S.L. and M.S. are not shown to have reviewed the Veteran's claims file.  While failure to review the claims file alone cannot be reason to reject the opinion of a physician, more weight can be given to an opinion which is found to be better informed.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  In this case, the VA examiner and independent medical examiner are informed by the Veteran's actual service treatment records and his claims file which demonstrate the existence of post-service injuries to the spine.

Dr. S.L. and M.S. appear to rely in great part on the Veteran's accounts of his service and his symptoms thereafter.  This decreases the opinion's probative value because a bare transcription of a lay history is not transformed into competent medical evidence merely because the transcriber happens to be a medical professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  Additionally, in their opinion, Dr. S.L. and M.S. noted that the Veteran had not had any post-service injuries.  The claims file shows this to be false as the Veteran is shown to have injured his back in April 1995.  Thus, the opinion of Dr. S.L. and M.S. must be afforded less weight as it appears to rely on false claims by the Veteran.  See e.g. Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Swann v. Brown, 5 Vet. App. 229, 233 (1993) (a medical opinion based upon an inaccurate factual premise is not probative).  The opinions of the VA examiner and the independent medical examiner are afforded more weight than that of Dr. S.L. and M.S. as they are informed by the record beyond the Veteran's claims.

Finally, the Board notes that both examiners cite multiple reasons for their finding that the Veteran's spine disorder was not related to service to include the Veteran's occupation, the type of spine disorder the Veteran has, medical literature and the Veteran's history of smoking.  Dr. S.L. and M.S., however, merely note that they disagree with the VA examiner's due to the fact that they had seen cases progress five to ten years after an injury and that most mechanics did not develop the Veteran's level of pain without an initial accident.

As the VA examiner and independent medical examiner are shown to be better informed as to the Veteran's complete medical history and provide several bases behind their negative nexus opinions, these opinions are found to outweigh the positive opinion of Dr. S.L. and M.S. As to the contentions advanced by the Veteran, laymen are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet.App. 465, 469-70 (1994). Here, the Veteran is simply not competent to provide a medical opinion relating his current low back condition to his tour of active service. Thus, his allegations are of minimal probative value.

As noted above, in order to establish service connection there must be a demonstration of a current disorder, an in-service incurrence or aggravation of a disorder and a nexus between the two.  Here, while he clearly has a present spine disorder, the Veteran is shown to have had a normal spine upon discharge and there is no disorder found within a year of service.  Additionally, the Board finds that the negative nexus evidence outweighs the positive nexus evidence.  Thus, as two of the three required elements have not been demonstrated, service connection is not established. 

In reaching the conclusions above the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55- 57 (1991).


ORDER

Entitlement to service connection for a lumbar spine disorder, status post anterior and posterior lumbar fusion of the L3-L5 vertebrae, is denied.




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


